DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 1-15 are presently examined.

Claim Interpretation
Regarding claim 1, the claim recites the limitation “a first and second passage which are independent from each other and guide air from the outside to an entrance of the vaporizer along at least a part of a surface of the body” (lines 6-8) which are considered to be directed to the intended use of the claimed passages. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required first and second passages capable of directing air from the outside to an entrance of a vaporizer. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 2016/138689, machine translation relied upon) in view of Force (WO 2016/096780).

Regarding claim 1, Han discloses a smoking device having an atomization function with a central gas flow passage atomizer (figure 2, reference numeral 8) having an air flow path for air from the outside to flow through the atomizer (figure 2), which is considered to meet the claim limitation of an air flow path. The device is contained within a housing (page 2, lines 19-28, figure 2, reference numeral 7), which is considered to meet the claim limitation of a body portion, and is powered by a battery power supply (page 2, lines 45-48, figure 2, reference numeral 5). Han does not explicitly disclose a cover comprising a plurality of passages that guide air along at least a part of the surface of the housing.
Force teaches a smoking system having a housing forming a cover (page 25, lines 8-21, figure 1, reference numeral 1) that is attached to a cartridge (figure 1, reference numeral 4), which is considered to meet the claim limitation of a body, having an open distal end facing the cover on which a heater is placed (page 25, lines 8-21, figure 1, reference numeral 30), which is considered to meet the claim limitation of a vaporizer. The cover comprises a second channel defining a second flow route (figure 1, reference numeral 10) that is independent from a first air flow route (page 25, lines 22-32, page 26, lines 1-8, figure 1, reference numeral 21). The second flow route is considered to meet the claim limitation of a second passage. The second airflow channel has a centrally arranged portion (figure 1, reference numeral 103) which directs air to the heater (page 26, lines 9-23, figure 1, reference numeral 30). The end of the centrally arranged portion is considered to meet the claim limitation of an entrance to the vaporizer since it delivers air to the heater at that point for vaporization. Air is directed to the second channel from a second inlet (page 26, lines 28-32, page 27, lines 1-23, figure 2, reference numeral 100). Air also enters the cover from a first inlet to bypass the heater (figure 1, reference numeral 110) by moving through a first channel located at the inner surface of the cover (page 26, lines 9-23, figure 1, reference numeral 11). However, although the device is designed so that air from the first channel bypasses the heater (page 11, lines 23-32, page 12, lines 1-4), it is evident that air could flow from the first channel to the heater at an entrance of the vaporizer since there is a direct line of channels from the first channel to the heater (figure 1), thus meeting the limitation of the first passage guiding air to an entrance of the vaporizer. The air flowing through the device is ambient air (page 25, lines 22-32, page 26, lines 1-8), indicating that both channels guide air from the outside, and flow along the exterior of the housing (figure 2). Force additionally teaches that providing such a split airflow path produces a controlled cooling effect on the battery, allowing the device to be operated at lower temperature and reducing malfunction risk (page 3, lines 4-19).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Han with the cover and associated additional air channels of Force. One would have been motivated to do so since Force teaches that providing multiple flow routes around a battery through an external covering portion allows a smoking system to be operated at a lower temperature and reduces malfunction risk.

Regarding claim 13, Force teaches longitudinal channels (figure 2, reference numeral 105) that are connected at an entrance of the vaporizer (figure 2, reference numeral 52) such that air flows through each of the plurality of passages (page 26, lines 28-32, page 27, lines 1-23).

Claims 2-3, 5-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 2016/138689, machine translation relied upon) in view of Force (WO 2016/096780) as applied to claim 1 above, and further in view of Li (CN 206525558, machine translation relied upon).

Regarding claim 2, modified Han teaches all the claim limitations as set forth above. Han additionally discloses the cigarette holder has a cover that encloses the electronic components of the device by covering an open end of a housing (page 3, lines 35-39), which is considered to meet the claim limitation of an inner housing. Modified Han does not explicitly teach a stopper sliding in an outer housing.
Li teaches a smoking device and a movable cover structure thereof (page 1, lines 14-15) having a cover body (page 3, lines 6-11, figure 1, reference numeral 100), which is considered to meet the claim limitation of an outer housing, with a push button that slides within a receiving slot of the cover body (figure 1, reference numeral 120) to open and close a plug hole (page 3, lines 55-60, figure 1, reference numeral 110), which is considered to meet the claim limitation of a first through hole. Li additionally teaches that this movable cover prevents dust and impurities from falling out of the device (page 1, lines 19-23).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cover the inner housing of modified Han with the cover of Li. One would have been motivated to do so since Li teaches a cover that prevents dust and impurities from falling out of a smoking device.

Regarding claim 3, modified Han teaches all the claim limitations as set forth above. Han additionally discloses that the air flows through the upper portion of the body near the cigarette holding chamber (figure 2) and that the holding chamber is in communication with the central airflow passage of the atomizer (page 2, lines 21-28), indicating that there must be a connector into the holding chamber from the central airflow passage. Modified Han does not explicitly teach the connector forming a second through hole that is coaxially located to the first through hole.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the connector form a second through hole in the holding chamber that is located coaxially with the first through hole. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 5, modified Han teaches all the claim limitations as set forth above. Han additionally discloses that the device has an airflow sensor switch inlet port located on the side of the device (page 2, lines 19-28, figure 2, reference numeral 3), which is considered to meet the claim limitation of a third through hole. Modified Han does not explicitly teach the second passage being formed between the outer and inner housings to guide air between the cigarette and the first through hole to a side of the body portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second passage guide air through the claimed locations. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 6, modified Han teaches all the claim limitations as set forth above. Modified Han does not explicitly teach the first passage being narrower than the second passage.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first passage be narrower than the second passage. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 7, Han discloses that the third through hole is circular (figure 1).

Regarding claim 8, modified Han teaches all the claim limitations as set forth above. Modified Han does not explicitly teach the airflow sensor switch inlet port comprising multiple holes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the airflow sensor switch inlet port have multiple holes. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 10, modified Han teaches all the claim limitations as set forth above. Han additionally discloses that the outer housing comprises an air inlet formed in a portion where the outer housing and the body portion are connected when the outer housing is coupled to the body portion (figure 3). Modified Han does not explicitly teach a third passageway in a portion where the outer housing and body are coupled. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a third passageway in a portion where the outer housing and body are coupled. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 11, Han discloses that the passageway reaches the edge of the device (figure 3), which is considered to meet the claim limitation of a circumference since it is rounded (figure 1).

Regarding claim 12, modified Han teaches all the claim limitations as set forth above. Han additionally discloses that the outer housing comprises an air inlet formed in a portion where the outer housing and the body portion are connected when the outer housing is coupled to the body portion (figure 3). Modified Han does not explicitly teach a third passageway separated from a portion where the outer housing and body are coupled. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a third passageway separated from a portion where the outer housing and body are coupled. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 14, Force teaches that the device components are formed of glass (page 35, lines 21-31).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 2016/138689, machine translation relied upon) in view of Force (WO 2016/096780) and Li (CN 206525558, machine translation relied upon) as applied to claim 3 above, and further in view of Buchberger (CA 2966828).

Regarding claim 4, modified Han teaches all the claim limitations as set forth above. Modified Han does not explicitly teach a support protrusion maintaining an interval between the housing and cover.
Buchberger teaches a cartridge assembly for an aerosol provision device (abstract) having an outer housing (figure 7, reference numeral 180) in which a carrier module is positioned (page 9, lines 24-29, figure 7, reference numeral 160). The carrier module has protrusions (page 8, lines 33-37, page 9, lines 1-24, figure 6, reference numeral 140) that are sized to abut against the interior wall of the outer housing when the carrier module is inserted into the outer housing so as to hold the carrier module in place relative to the outer housing (page 10, lines 28-37, page 11, lines 1-9).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place protrusions where the housing and cover of modified Han are joined. One would have been motivated to do so since Buchberger teaches protrusions that hold a component in place relative to a different component.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 2016/138689, machine translation relied upon) in view of Force (WO 2016/096780) and Li (CN 206525558, machine translation relied upon) as applied to claim 5 above, and further in view of Chen (CN 107156909, machine translation relied upon).

Regarding claim 9, modified Han teaches all the claim limitations as set forth above. Modified Han does not explicitly teach a filter in the airflow sensor switch inlet port.
Chen teaches a smoking device having a filter positioned within a pipe body (page 4, lines 7-11).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the airflow sensor switch inlet port of modified Han with the filter of Chen. One would have been motivated to do so since it is evident that a filter purifies air flowing through it to at least some degree. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 2016/138689, machine translation relied upon) in view of Force (WO 2016/096780) and Li (CN 206525558, machine translation relied upon) as applied to claim 14 above, and further in view of Hannema (US 3,886,954).

Regarding claim 15, modified Han teaches all the claim limitations as set forth above. Modified Han does not explicitly teach the polymer material resisting temperatures of at least 80 °C.
Hannema teaches a fire safety cigarette and having a housing formed of a temperature resistant material such as ceramic (column 4, lines 17-20). It is evident that ceramics are capable of withstanding temperatures of 80 °C or more.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the housing of modified Han from the ceramic of Hannema. One would have been motivated to do so since Hannema teaches a ceramic housing that resists the temperatures found in smoking articles. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant appears to argue that the claims require the first and second passages to receive air through separate air inlets located at the outside of the device, however, the claims only require that the air passing through the first and second passageways to be derived from outside the device since the claim uses the limitation “air from the outside.” Furthermore, Force teaches having separate inlets for passageways that are both capable of directing air to the heater.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747